DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following reasons:
For claim 17, RRC is an abbreviation, as thus the full words, phrase which describe what such abbreviation stands for should be included.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahkonen, US 2020/0236602.

For claim 20. Mahkonen teaches: An apparatus for controlling an unmanned aerial vehicle (UAV), being applied to a UAV controller, (Mahkonen, fig 13A-13B, paragraph 94-105, “In some embodiments, the UTM system 300A manages an airspace traversed by the flight path 102 and the UTM system 300A approved the flight path 102.”; paragraph 70-71, “In particular, the UTM system 300A may ensure that the UAV 104 adhere to directives, constraints, approved flight plans, approved deviations, and other rules and regulations based on locations provided in real time via the LCS client 308 and the GMLC 306.”; UTM system is a UAV controller since it approves UAV flight plan and it ensures that the UAV 104 adhere to directives, constraints, approved flight plans, approved deviations, and other rules and regulations) and comprising: a processor; and a memory storing instructions executable by the processor; wherein the processor (Mahkonen, fig 14, paragraph 28, 106-108) is configured to: 
set flight path information, wherein the flight path information represents a flight path set by the UAV controller for the UAV controlled by the UAV controller; (Mahkonen, fig 1-2, paragraph 29-34, “A system according to one embodiment is presented herein that utilizes Unmanned Aerial Vehicle (UAV) flight path information to optimize connectivity in a wireless network. FIG. 1 shows a flight path 102 of the UAV 104, which traverses a wireless network. In one embodiment, the flight path 102 may be retrieved by components of the wireless network 100 from a UAV Traffic Management (UTM) system… In this embodiment, a Mobility Management Entity (MME) or an enhanced NodeB (eNodeB) (e.g., the cell 106A) may determine that the UAV 104 will soon exit the coverage areas 108A-108D based on location information of the UAV 104 provided by Location Services (LCS) together with the flight path 102 and may initiate the handover procedure based on this determination.”; fig 13A-13B, paragraph 94-105, “In some embodiments, the UTM system 300A manages an airspace traversed by the flight path 102 and the UTM system 300A approved the flight path 102.”; more details about the flight path approval (setting) process in paragraph 50-58; more details about UTM system in paragraph 70-71, “In particular, the UTM system 300A may ensure that the UAV 104 adhere to directives, constraints, approved flight plans, approved deviations, and other rules and regulations based on locations provided in real time via the LCS client 308 and the GMLC 306.”; UTM system is a UAV controller since it approves UAV flight plan and it ensures that the UAV 104 adhere to directives, constraints, approved flight plans, approved deviations, and other rules and regulations)
and transmit the flight path information to a base station that provides a network service for the controlled UAV, such that the base station determines the flight path based on the flight path information. (Mahkonen, fig 1-2, paragraph 29-34, “A system according to one embodiment is presented herein that utilizes Unmanned Aerial Vehicle (UAV) flight path information to optimize connectivity in a wireless network. FIG. 1 shows a flight path 102 of the UAV 104, which traverses a wireless network. In one embodiment, the flight path 102 may be retrieved by components of the wireless network 100 from a UAV Traffic Management (UTM) system… In this embodiment, a Mobility Management Entity (MME) or an enhanced NodeB (eNodeB) (e.g., the cell 106A) may determine that the UAV 104 will soon exit the coverage areas 108A-108D based on location information of the UAV 104 provided by Location Services (LCS) together with the flight path 102 and may initiate the handover procedure based on this determination.”; more details in fig 13A-13B, paragraph 94-105, “Turning now to FIGS. 13A and 13B, a method 1300 according to one embodiment will be described for managing a handover in a wireless network. Although described in relation to a 3GPP network (e.g., a Long-Term Evolution (LTE) network with enhanced NodeBs operating as the cells 106), the method 1300 may be performed by or in relation to any similar type of network. The method 1300 may be read in conjunction with the example scenario shown in FIGS. 1 and 2… At operation 1306, the network 100 may receive a flight path 102 from a UAV traffic management (UTM) system 300A. In some embodiments, the UTM system 300A manages an airspace traversed by the flight path 102 and the UTM system 300A approved the flight path 102… Following receipt of the flight path 102 and in response to detecting the handover condition, operation 1308 may determine a target cell 106C in the wireless network 100 based on the flight path 102 of the UAV 104.”)

For claim 21. Mahkonen discloses all the limitations of claim 20, and Mahkonen further teaches: wherein the flight path information further comprises an identifier of the UAV controlled by the UAV controller. (Mahkonen, fig 1-2, paragraph 29-34, “A system according to one embodiment is presented herein that utilizes Unmanned Aerial Vehicle (UAV) flight path information to optimize connectivity in a wireless network. FIG. 1 shows a flight path 102 of the UAV 104, which traverses a wireless network. In one embodiment, the flight path 102 may be retrieved by components of the wireless network 100 from a UAV Traffic Management (UTM) system… In this embodiment, a Mobility Management Entity (MME) or an enhanced NodeB (eNodeB) (e.g., the cell 106A) may determine that the UAV 104 will soon exit the coverage areas 108A-108D based on location information of the UAV 104 provided by Location Services (LCS) together with the flight path 102 and may initiate the handover procedure based on this determination.”; more details in fig 13A-13B, paragraph 94-105, “Turning now to FIGS. 13A and 13B, a method 1300 according to one embodiment will be described for managing a handover in a wireless network. Although described in relation to a 3GPP network (e.g., a Long-Term Evolution (LTE) network with enhanced NodeBs operating as the cells 106), the method 1300 may be performed by or in relation to any similar type of network. The method 1300 may be read in conjunction with the example scenario shown in FIGS. 1 and 2… At operation 1306, the network 100 may receive a flight path 102 from a UAV traffic management (UTM) system 300A. In some embodiments, the UTM system 300A manages an airspace traversed by the flight path 102 and the UTM system 300A approved the flight path 102.”; since flight path 102 is the flight path of a UAV, implicit that it includes identifier of the UAV)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahkonen, US 2020/0236602 in view of Guo, US 2012/0320791.

For claim 14. Mahkonen teaches: An apparatus for controlling an unmanned aerial vehicle (UAV), being applied to a base station, (Mahkonen, fig 1-2, paragraph 29-34, “A system according to one embodiment is presented herein that utilizes Unmanned Aerial Vehicle (UAV) flight path information to optimize connectivity in a wireless network. FIG. 1 shows a flight path 102 of the UAV 104, which traverses a wireless network. In one embodiment, the flight path 102 may be retrieved by components of the wireless network 100 from a UAV Traffic Management (UTM) system… In this embodiment, a Mobility Management Entity (MME) or an enhanced NodeB (eNodeB) (e.g., the cell 106A) may determine that the UAV 104 will soon exit the coverage areas 108A-108D based on location information of the UAV 104 provided by Location Services (LCS) together with the flight path 102 and may initiate the handover procedure based on this determination.”; more details in fig 13A-13B, paragraph 94-105) and comprising: a processor; and a memory storing instructions executable by the processor; wherein the processor (Mahkonen, fig 14, paragraph 28, 106-108) is configured to: 
receive flight path information transmitted by a UAV controller, wherein the flight path information represents a flight path set by the UAV controller for the UAV controlled by the UAV controller; (Mahkonen, fig 1-2, paragraph 29-34, “A system according to one embodiment is presented herein that utilizes Unmanned Aerial Vehicle (UAV) flight path information to optimize connectivity in a wireless network. FIG. 1 shows a flight path 102 of the UAV 104, which traverses a wireless network. In one embodiment, the flight path 102 may be retrieved by components of the wireless network 100 from a UAV Traffic Management (UTM) system… In this embodiment, a Mobility Management Entity (MME) or an enhanced NodeB (eNodeB) (e.g., the cell 106A) may determine that the UAV 104 will soon exit the coverage areas 108A-108D based on location information of the UAV 104 provided by Location Services (LCS) together with the flight path 102 and may initiate the handover procedure based on this determination.”; more details in fig 13A-13B, paragraph 94-105, “Turning now to FIGS. 13A and 13B, a method 1300 according to one embodiment will be described for managing a handover in a wireless network. Although described in relation to a 3GPP network (e.g., a Long-Term Evolution (LTE) network with enhanced NodeBs operating as the cells 106), the method 1300 may be performed by or in relation to any similar type of network. The method 1300 may be read in conjunction with the example scenario shown in FIGS. 1 and 2… At operation 1306, the network 100 may receive a flight path 102 from a UAV traffic management (UTM) system 300A. In some embodiments, the UTM system 300A manages an airspace traversed by the flight path 102 and the UTM system 300A approved the flight path 102.”; more details about the flight path approval (setting) process in paragraph 50-58; more details about UTM system in paragraph 70-71, “In particular, the UTM system 300A may ensure that the UAV 104 adhere to directives, constraints, approved flight plans, approved deviations, and other rules and regulations based on locations provided in real time via the LCS client 308 and the GMLC 306.”; UTM system is a UAV controller since it approves UAV flight plan and it ensures that the UAV 104 adhere to directives, constraints, approved flight plans, approved deviations, and other rules and regulations)
determine the flight path based on the flight path information; and determine a next base station to which the UAV is to move based on the flight path, and perform a handover preparation for the next base station. (Mahkonen, fig 13A-13B, paragraph 94-105, “Following receipt of the flight path 102 and in response to detecting the handover condition, operation 1308 may determine a target cell 106C in the wireless network 100 based on the flight path 102 of the UAV 104. In one embodiment, determining a target cell 106C may include translating at sub-operation 1308A the flight path 102 into identifiers of cells 106A-106D in a set of cells 106A-106D in the wireless network 100, wherein the set of cells 106A-106D are cells 106 along the flight path 102, and selecting at sub-operation 1308B the target cell 106C from the set of cells 106A-106D, wherein the target cell 106C is the next cell 106 along the flight path 102 after the source cell 106A. Upon determining a target cell 106C, operation 1310 may initiate a handover of the UAV 104 from the source cell 106A to the target cell 106C. In one embodiment, operation 1310 may be performed via one or more of the sub-operations 1310A, 1310B, 1310C, and 1310D. At sub-operation 1310A, a handover request is transmitted to the target cell 106C, wherein the handover request includes a time value that indicates when the UAV 104 will be in a coverage area 108C of the target cell 106C and is based on the flight path 102… At sub-operation 1310B, a timer may be set based on the time value of the handover request. In one embodiment, this timer is set by the target cell 106C and is used to determine when the UAV 104 is expected to reattach to the network 100 via the target cell 106C. At sub-operation 1310C, data that is addressed to the UAV 104 may be cached until expiration of the timer.”; sub-operations 1310A, 1310B, 1310C, and 1310D are handover preparation; in fact, handover request is part of handover preparation)
Even though it’s well-known in the art that handover request is part of handover preparation, Examiner understand Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Guo from the same or similar fields of endeavor teaches: handover request is part of handover preparation (Guo, paragraph 53, “In another embodiment, the specific UE-related information could be sent, reported, or provided from a source eNB to a target eNB in a handover preparation procedure (for example, in a Handover Request message) to enable the target eNB to decide or select the suitable configuration (e.g., DRX configuration) for the UE”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Guo into Mahkonen, since Mahkonen suggests a technique for communicating handover request from source cell to target cell, and Guo suggests the beneficial way of having such handover request to be considered as part of handover preparation since it’s well-known in the art that handover request is part of handover preparation (Guo, paragraph 53) in the analogous art of communication.

For claim 15. Mahkonen and Guo disclose all the limitations of claim 14, and Mahkonen further teaches: wherein the flight path information further comprises an identifier of the UAV controlled by the UAV controller. (Mahkonen, fig 1-2, paragraph 29-34, “A system according to one embodiment is presented herein that utilizes Unmanned Aerial Vehicle (UAV) flight path information to optimize connectivity in a wireless network. FIG. 1 shows a flight path 102 of the UAV 104, which traverses a wireless network. In one embodiment, the flight path 102 may be retrieved by components of the wireless network 100 from a UAV Traffic Management (UTM) system… In this embodiment, a Mobility Management Entity (MME) or an enhanced NodeB (eNodeB) (e.g., the cell 106A) may determine that the UAV 104 will soon exit the coverage areas 108A-108D based on location information of the UAV 104 provided by Location Services (LCS) together with the flight path 102 and may initiate the handover procedure based on this determination.”; more details in fig 13A-13B, paragraph 94-105, “Turning now to FIGS. 13A and 13B, a method 1300 according to one embodiment will be described for managing a handover in a wireless network. Although described in relation to a 3GPP network (e.g., a Long-Term Evolution (LTE) network with enhanced NodeBs operating as the cells 106), the method 1300 may be performed by or in relation to any similar type of network. The method 1300 may be read in conjunction with the example scenario shown in FIGS. 1 and 2… At operation 1306, the network 100 may receive a flight path 102 from a UAV traffic management (UTM) system 300A. In some embodiments, the UTM system 300A manages an airspace traversed by the flight path 102 and the UTM system 300A approved the flight path 102.”; since flight path 102 is the flight path of a UAV, implicit that it includes identifier of the UAV)

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahkonen, US 2020/0236602 in view of Guo, US 2012/0320791 and Tang, US 2020/0077415.

For claim 16. Mahkonen and Guo disclose all the limitations of claim 14, and Mahkonen further teaches: wherein the processor is further configured to: receive a first signaling transmitted by the UAV controller, wherein the first signaling comprises the flight path information; and acquire the flight path information from the first signaling. (Mahkonen, fig 1-2, paragraph 29-34, “A system according to one embodiment is presented herein that utilizes Unmanned Aerial Vehicle (UAV) flight path information to optimize connectivity in a wireless network. FIG. 1 shows a flight path 102 of the UAV 104, which traverses a wireless network. In one embodiment, the flight path 102 may be retrieved by components of the wireless network 100 from a UAV Traffic Management (UTM) system… In this embodiment, a Mobility Management Entity (MME) or an enhanced NodeB (eNodeB) (e.g., the cell 106A) may determine that the UAV 104 will soon exit the coverage areas 108A-108D based on location information of the UAV 104 provided by Location Services (LCS) together with the flight path 102 and may initiate the handover procedure based on this determination.”; more details in fig 13A-13B, paragraph 94-105, “Turning now to FIGS. 13A and 13B, a method 1300 according to one embodiment will be described for managing a handover in a wireless network. Although described in relation to a 3GPP network (e.g., a Long-Term Evolution (LTE) network with enhanced NodeBs operating as the cells 106), the method 1300 may be performed by or in relation to any similar type of network. The method 1300 may be read in conjunction with the example scenario shown in FIGS. 1 and 2… At operation 1306, the network 100 may receive a flight path 102 from a UAV traffic management (UTM) system 300A. In some embodiments, the UTM system 300A manages an airspace traversed by the flight path 102 and the UTM system 300A approved the flight path 102.”)
Mahkonen doesn’t teach: the signaling is a Radio Resource Control (RRC) signaling
Tang from the same or similar fields of endeavor teaches: the signaling is a Radio Resource Control (RRC) signaling (Tang, paragraph 193, “the flight route information may be periodically reported by using the RRC message.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Tang into Mahkonen and Guo, since Mahkonen suggests a technique for communicating control information such as flight path information, and Tang suggests the beneficial way of communicating such information using RRC message (Tang, paragraph 193) since it’s well-known in the art to communicate control information using RRC in the analogous art of communication.

For claim 17. Mahkonen and Guo disclose all the limitations of claim 15, and Mahkonen further teaches: wherein the processor is further configured to: receive a second signaling transmitted by the UAV controlled by the UAV controller, wherein the second signaling comprises the flight path information; and acquire the flight path information from the second signaling. (Mahkonen, fig 1-2, paragraph 29-34, “A system according to one embodiment is presented herein that utilizes Unmanned Aerial Vehicle (UAV) flight path information to optimize connectivity in a wireless network. FIG. 1 shows a flight path 102 of the UAV 104, which traverses a wireless network. In one embodiment, the flight path 102 may be retrieved by components of the wireless network 100 from a UAV Traffic Management (UTM) system… In this embodiment, a Mobility Management Entity (MME) or an enhanced NodeB (eNodeB) (e.g., the cell 106A) may determine that the UAV 104 will soon exit the coverage areas 108A-108D based on location information of the UAV 104 provided by Location Services (LCS) together with the flight path 102 and may initiate the handover procedure based on this determination.”; more details in fig 13A-13B, paragraph 94-105, “Turning now to FIGS. 13A and 13B, a method 1300 according to one embodiment will be described for managing a handover in a wireless network. Although described in relation to a 3GPP network (e.g., a Long-Term Evolution (LTE) network with enhanced NodeBs operating as the cells 106), the method 1300 may be performed by or in relation to any similar type of network. The method 1300 may be read in conjunction with the example scenario shown in FIGS. 1 and 2… At operation 1306, the network 100 may receive a flight path 102 from a UAV traffic management (UTM) system 300A. In some embodiments, the UTM system 300A manages an airspace traversed by the flight path 102 and the UTM system 300A approved the flight path 102.”)
Mahkonen doesn’t teach: the signaling is a Radio Resource Control (RRC) signaling
Tang from the same or similar fields of endeavor teaches: the signaling is a Radio Resource Control (RRC) signaling (Tang, paragraph 193, “the flight route information may be periodically reported by using the RRC message.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Tang into Mahkonen and Guo, since Mahkonen suggests a technique for communicating control information such as flight path information, and Tang suggests the beneficial way of communicating such information using RRC message (Tang, paragraph 193) since it’s well-known in the art to communicate control information using RRC in the analogous art of communication.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mahkonen, US 2020/0236602 in view of Guo, US 2012/0320791 and Han, US 2020/0169936.

For claim 18. Mahkonen and Guo disclose all the limitations of claim 15, and Mahkonen further teaches: wherein the processor is further configured to: transmit the flight path information to at least one adjacent base station corresponding to the base station, such that the at least one adjacent base station determines itself as a base station to which the UAV is to move based on the flight path information, (Mahkonen, fig 13A-13B, paragraph 94-105, “At sub-operation 1310A, a handover request is transmitted to the target cell 106C, wherein the handover request includes a time value that indicates when the UAV 104 will be in a coverage area 108C of the target cell 106C and is based on the flight path 102.”; implicit that handover request includes flight path information of the UAV so that the target cell can know about the flight path of such UAV for such handover)
then determines another next base station to which the UAV is to move based on the flight path information, and performs a handover preparation for the another next base station. (Mahkonen, fig 13A-13B, paragraph 94-105, “Following receipt of the flight path 102 and in response to detecting the handover condition, operation 1308 may determine a target cell 106C in the wireless network 100 based on the flight path 102 of the UAV 104. In one embodiment, determining a target cell 106C may include translating at sub-operation 1308A the flight path 102 into identifiers of cells 106A-106D in a set of cells 106A-106D in the wireless network 100, wherein the set of cells 106A-106D are cells 106 along the flight path 102, and selecting at sub-operation 1308B the target cell 106C from the set of cells 106A-106D, wherein the target cell 106C is the next cell 106 along the flight path 102 after the source cell 106A. Upon determining a target cell 106C, operation 1310 may initiate a handover of the UAV 104 from the source cell 106A to the target cell 106C. In one embodiment, operation 1310 may be performed via one or more of the sub-operations 1310A, 1310B, 1310C, and 1310D. At sub-operation 1310A, a handover request is transmitted to the target cell 106C, wherein the handover request includes a time value that indicates when the UAV 104 will be in a coverage area 108C of the target cell 106C and is based on the flight path 102… At sub-operation 1310B, a timer may be set based on the time value of the handover request. In one embodiment, this timer is set by the target cell 106C and is used to determine when the UAV 104 is expected to reattach to the network 100 via the target cell 106C. At sub-operation 1310C, data that is addressed to the UAV 104 may be cached until expiration of the timer… Using the techniques described herein (particularly for the multiple target cells 106 over the course of the same flight path 102 or different flight paths 102), the network 100 can learn how handovers are executed and use this learned information to further optimize out of coverage handovers for UAVs 104.”; just a repeat of the techniques for multiple target cells 106 over the course of the same flight path 102)
Even though Mahkonen implicit teaches wherein the processor is further configured to: transmit the flight path information to at least one adjacent base station corresponding to the base station, such that the at least one adjacent base station determines itself as a base station to which the UAV is to move based on the flight path information as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teach it.
Han from the same or similar fields of endeavor teaches: wherein the processor (Han, fig 4, paragraph 88) is further configured to: transmit the flight path information to at least one adjacent base station corresponding to the base station, such that the at least one adjacent base station determines itself as a base station to which the UAV is to move based on the flight path information (Han, fig 2E, paragraph 62-63, “FIG. 2E is a schematic block diagram illustrating one embodiment of a handover request 270. The source base station 110a may communicate the handover request 270 to the target base station 110b to transfer the aerial device 115 from the source base station 110a to the target base station 110b. The handover request 270 may be organized as a data structure in a memory and/or transmitted as digital data. In the depicted embodiment, the handover request 270 includes handover data 271 and the flight path data 200. The handover data 271 may describe the aerial device 115. The handover data may further indicate that the target base station 110b should take over communications with the aerial device 115.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Han into Mahkonen and Guo, since Mahkonen suggests a technique for communicating a handover request from a source cell to a target cell for the handover of a UAV, and Han suggests the beneficial way of including the flight path information of the UAV in such handover request so that the target cell can know about the flight path of such UAV for such handover (Han, fig 2E, paragraph 62-63) in the analogous art of communication.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mahkonen, US 2020/0236602 in view of Guo, US 2012/0320791 and Han, US 2020/0169936 and Smith, US 2017/0237607.

For claim 19. Mahkonen, Guo and Han disclose all the limitations of claim 18, however Mahkonen doesn’t teach: wherein the processor is further configured to: transmit the flight path information to the at least one adjacent base station through an X2 interface.
Han from the same or similar fields of endeavor teaches: wherein the processor (Han, fig 4, paragraph 88) is further configured to: transmit the flight path information to the at least one adjacent base station through an X2 interface. (Han, fig 2E, paragraph 62-63, “FIG. 2E is a schematic block diagram illustrating one embodiment of a handover request 270. The source base station 110a may communicate the handover request 270 to the target base station 110b to transfer the aerial device 115 from the source base station 110a to the target base station 110b. The handover request 270 may be organized as a data structure in a memory and/or transmitted as digital data. In the depicted embodiment, the handover request 270 includes handover data 271 and the flight path data 200. The handover data 271 may describe the aerial device 115. The handover data may further indicate that the target base station 110b should take over communications with the aerial device 115.”; implicit that the handover request communicated between base stations is communicated via an X2 interface since X2 interface is the interface for communication between base stations)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Han into Mahkonen and Guo, since Mahkonen suggests a technique for communicating a handover request from a source cell to a target cell for the handover of a UAV, and Han suggests the beneficial way of including the flight path information of the UAV in such handover request so that the target cell can know about the flight path of such UAV for such handover (Han, fig 2E, paragraph 62-63)  in the analogous art of communication.
Even though it’s well-known in the art that handover request communicated between base stations is communicated via an X2 interface, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Smith from the same or similar fields of endeavor teaches: handover request communicated between base stations is communicated via an X2 interface (Smith, paragraph 43-47, “In the conventional way, when it is determined that a handover should be performed from the eNodeB 1 to the eNodeB 1A, a handover procedure is performed which includes a “handover request” message being sent from the eNodeB 1 to the eNodeB 1A via the X2 interface between the eNodeBs. The eNodeB 1 is referred to as the source eNodeB, whilst the eNodeB 1A is referred to as the target eNodeB… The above is a very brief summary of the known handover operation”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Smith into Mahkonen, Guo and Han, since Han suggests a technique for communicating handover request between base stations, and Smith suggests the beneficial way of using X2 interface for such communication since it’s well-known in the art to use X2 interface for handover request between base stations (Smith, paragraph 43-47) thus using it would ease implementation and improve compatibility in the analogous art of communication.

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mahkonen, US 2020/0236602 in view of Nokia, “Potential mobility enhancements for UAVs”.

For 22. Mahkonen discloses all the limitations of claim 20, and Mahkonen further teaches: wherein the processor is further configured to: transmit the flight path information to the controlled UAV, (Mahkonen, paragraph 50-58, “the UTM system 300A may include a plurality of USSs 320… After concluding that the proposed flight plan is authorized or not authorized to proceed, the USS 320 may transmit a response to the UAV operator 304. In response to receiving an authorized flight plan, the UAV operator 304 may begin controlling the UAV 104 to effectuate the authorized flight plan or the UAV operator 304 may transmit the authorized flight plan or some set of instructions describing the objectives of the authorized flight plan to the UAV 104.”)
Mahkonen doesn’t teach: such that the controlled UAV transmits the flight path information to the base station.
Nokia from the same or similar fields of endeavor teaches: such that the controlled UAV transmits the flight path information to the base station. (Nokia, section 2, “Additionally, we think it is worth exploring another characteristic of many drone related applications, i.e. the fact that they very often operate along the path or within the area known in advance and that quite frequently a drone can be used in a certain location repeatedly, e.g. surveillance drone, package delivery drone (as noticed also, e.g. in [4]). This means that the UAV’s flying path can be known in the network in advance or deduced based on its mobility history allowing the network to prepare the target cell on its path earlier. Since the drones will be moving fast (as agreed during RAN2#98, with the velocities up to 160 km/h), the time to prepare and execute a handover is limited and serving eNB could take advantage of the aforementioned path/mobility information of the UAV to prepare target cell(s). Such information could be either provided from the UAV itself (e.g. during the RRC Connection establishment) or from the Core Network, which could have it from, e.g. UAV Traffic Management (UTM) system (likely to have the most relevant and up to date UAV path information).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into Mahkonen, since Mahkonen suggests a technique for receiving flight path information from UTM, and Nokia suggests the beneficial way of receiving such flight path information from the UAV itself since it’s well-known in the art that such information could be either provided from the UAV itself (e.g. during the RRC Connection establishment) or from the Core Network, which could have it from, e.g. UAV Traffic Management (UTM) system (Nokia, section 2) in the analogous art of communication.

For claim 23. Mahkonen and Nokia disclose all the limitations of claim 22, however Mahkonen doesn’t teach: wherein the processor is further configured to: transmit the flight path information to the base station through a Radio Resource Control (RRC) signaling.
Nokia from the same or similar fields of endeavor teaches: wherein the processor is further configured to: transmit the flight path information to the base station through a Radio Resource Control (RRC) signaling. (Nokia, section 2, “Additionally, we think it is worth exploring another characteristic of many drone related applications, i.e. the fact that they very often operate along the path or within the area known in advance and that quite frequently a drone can be used in a certain location repeatedly, e.g. surveillance drone, package delivery drone (as noticed also, e.g. in [4]). This means that the UAV’s flying path can be known in the network in advance or deduced based on its mobility history allowing the network to prepare the target cell on its path earlier. Since the drones will be moving fast (as agreed during RAN2#98, with the velocities up to 160 km/h), the time to prepare and execute a handover is limited and serving eNB could take advantage of the aforementioned path/mobility information of the UAV to prepare target cell(s). Such information could be either provided from the UAV itself (e.g. during the RRC Connection establishment) or from the Core Network, which could have it from, e.g. UAV Traffic Management (UTM) system (likely to have the most relevant and up to date UAV path information).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into Mahkonen, since Mahkonen suggests a technique for receiving flight path information from UTM, and Nokia suggests the beneficial way of receiving such flight path information from the UAV itself through RRC signaling since it’s well-known in the art that such information could be either provided from the UAV itself (e.g. during the RRC Connection establishment) or from the Core Network, which could have it from, e.g. UAV Traffic Management (UTM) system (Nokia, section 2) in the analogous art of communication.

For claim 24. Mahkonen teaches: An apparatus for controlling an unmanned aerial vehicle (UAV), being applied to the UAV, (Mahkonen, paragraph 50-58, UAV) and comprising: a processor; and a memory storing instructions executable by the processor; wherein the processor (Mahkonen, paragraph 50-58, implicit that UAV comprises processor and memory; also see fig 14, paragraph 28, 106-108) is configured to: 
receive flight path information transmitted by a UAV controller, wherein the flight path information represents a flight path set by the UAV controller for the UAV controlled by the UAV controller; (Mahkonen, paragraph 50-58, “In response to receiving an authorized flight plan, the UAV operator 304 may begin controlling the UAV 104 to effectuate the authorized flight plan or the UAV operator 304 may transmit the authorized flight plan or some set of instructions describing the objectives of the authorized flight plan to the UAV 104.”)
Mahkonen doesn’t teach: and transmit the flight path information to a base station that provides a network service for the UAV, such that the base station determines the flight path based on the flight path information.
Nokia from the same or similar fields of endeavor teaches: and transmit the flight path information to a base station that provides a network service for the UAV, such that the base station determines the flight path based on the flight path information. (Nokia, section 2, “Additionally, we think it is worth exploring another characteristic of many drone related applications, i.e. the fact that they very often operate along the path or within the area known in advance and that quite frequently a drone can be used in a certain location repeatedly, e.g. surveillance drone, package delivery drone (as noticed also, e.g. in [4]). This means that the UAV’s flying path can be known in the network in advance or deduced based on its mobility history allowing the network to prepare the target cell on its path earlier. Since the drones will be moving fast (as agreed during RAN2#98, with the velocities up to 160 km/h), the time to prepare and execute a handover is limited and serving eNB could take advantage of the aforementioned path/mobility information of the UAV to prepare target cell(s). Such information could be either provided from the UAV itself (e.g. during the RRC Connection establishment) or from the Core Network, which could have it from, e.g. UAV Traffic Management (UTM) system (likely to have the most relevant and up to date UAV path information).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into Mahkonen, since Mahkonen suggests a technique for UAV receiving flight path information, and Nokia suggests the beneficial way of having the UAV itself communicate such flight path information to the serving base station since it’s well-known in the art that such information could be either provided from the UAV itself (e.g. during the RRC Connection establishment) or from the Core Network, which could have it from, e.g. UAV Traffic Management (UTM) system (Nokia, section 2) in the analogous art of communication.

For claim 25. Mahkonen and Nokia disclose all the limitations of claim 24, and Mahkonen further teaches: wherein the flight path information further comprises an identifier of the UAV controlled by the UAV controller. (Mahkonen, paragraph 50-58, “In response to receiving an authorized flight plan, the UAV operator 304 may begin controlling the UAV 104 to effectuate the authorized flight plan or the UAV operator 304 may transmit the authorized flight plan or some set of instructions describing the objectives of the authorized flight plan to the UAV 104.”; since the flight plan is the flight plan of a UAV, implicit that it includes identifier of the UAV)

For claim 26. Mahkonen and Nokia disclose all the limitations of claim 24, however Mahkonen doesn’t teach: wherein the processor is further configured to: add the flight path information to a Radio Resource Control (RRC) signaling; and transmit the RRC signaling with the flight path information to the base station, such that the base station acquires the flight path information from the RRC signaling.
Nokia from the same or similar fields of endeavor teaches: wherein the processor is further configured to: add the flight path information to a Radio Resource Control (RRC) signaling; and transmit the RRC signaling with the flight path information to the base station, such that the base station acquires the flight path information from the RRC signaling. (Nokia, section 2, “Additionally, we think it is worth exploring another characteristic of many drone related applications, i.e. the fact that they very often operate along the path or within the area known in advance and that quite frequently a drone can be used in a certain location repeatedly, e.g. surveillance drone, package delivery drone (as noticed also, e.g. in [4]). This means that the UAV’s flying path can be known in the network in advance or deduced based on its mobility history allowing the network to prepare the target cell on its path earlier. Since the drones will be moving fast (as agreed during RAN2#98, with the velocities up to 160 km/h), the time to prepare and execute a handover is limited and serving eNB could take advantage of the aforementioned path/mobility information of the UAV to prepare target cell(s). Such information could be either provided from the UAV itself (e.g. during the RRC Connection establishment) or from the Core Network, which could have it from, e.g. UAV Traffic Management (UTM) system (likely to have the most relevant and up to date UAV path information).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into Mahkonen, since Mahkonen suggests a technique for UAV receiving flight path information, and Nokia suggests the beneficial way of having the UAV itself communicate such flight path information to the serving base station via RRC signaling since it’s well-known in the art that such information could be either provided from the UAV itself (e.g. during the RRC Connection establishment) or from the Core Network, which could have it from, e.g. UAV Traffic Management (UTM) system (Nokia, section 2) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462